306 F.2d 491
Joseph BAKER, Appellant,v.UNITED STATES of America, Appellee.
No. 17835.
United States Court of Appeals Ninth Circuit.
August 21, 1962.

Appeal from the United States District Court; George H. Boldt, Judge.
Joseph Baker, in pro. per., for appellant.
Brockman Adams, U. S. Atty., and David J. Dorsey, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM.


1
The order of the district court on the motion herein under 28 U.S.C. § 2255 is affirmed upon the authority of Sanders v. United States, 9 Cir., 297 F.2d 735.


2
In view of the fact that certiorari has been granted in Sanders, 370 U.S. 936, 82 S.Ct. 1592, appellant may file a petition for rehearing within 30 days after the decision is announced by the Supreme Court in Sanders or not later than 150 days from date, whichever date occurs first.


3
Appellant may later apply for a further extension of time to file a petition for rehearing.